Citation Nr: 0006681	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-01 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for slurred speech due 
to brain trauma, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for ataxia due to 
brain trauma, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the residuals of 
brain trauma, to include headaches, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) rating for 
diverticulitis.

6.  Entitlement to an increased (compensable) rating for 
sinusitis.  




REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1977 to 
November 1995.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Board notes that a timely VA Form 9 is not of record with 
regards to the issues addressed in the November 1996 
statement of the case (SOC).  The Board also notes that there 
was an RO hearing in December 1996, transcript of which 
hearing has been lost.  (The appellant was given the option 
to have another personal hearing; however, he did not 
exercise that option.)  Given that the hearing transcript is 
lost, the Board will assume that the hearing was held to 
address, at a minimum, the issues addressed in the November 
1996 SOC.  The Board further finds that the hearing 
transcript constitutes perfection of his appeal as to the 
issues addressed in the November 1996 SOC.  38 C.F.R. § 
20.202 (1999).  See, generally, Tomlin v. Brown, 5 Vet.App. 
355, 357-58 (1993)(an oral statement at an RO hearing, when 
later reduced to writing in transcript, operated as the 
functional equivalent of a "written communication" for 
purposes of filing an NOD).  Accordingly, the Board concludes 
that the issues listed on the title page were perfected in a 
timely manner and are before the Board at this time.

The Board notes that a claim for a total disability rating 
due to unemployability has been raised.  (See appellant's VA 
Form 9, dated in January 1998; see also May 1997 medical 
evaluation conducted by the military.)    This matter should 
be addressed by the RO.  


FINDINGS OF FACT

1.  The appellant does not suffer from bilateral hearing loss 
disability for VA purposes and the claim for service 
connection is not plausible.

2.  The appellant's slurred speech is primarily manifested by 
slight dysarthria and dysphonia.

3.  The appellant's ataxia is primarily manifested by 
dizziness and staggering.

4.  The residuals of the appellant's diseases of the brain 
(residuals of brain trauma) essentially manifests itself in 
headaches, irritability, and personality changes; the 
appellant has not been diagnosed with multi-infarct dementia.

5.  The appellant's diverticulitis is primarily manifested by 
constant abdominal discomfort and frequent diarrhea.

6.  The appellant's sinusitis is primarily manifested by 
three to six non-incapacitating episodes of head congestion, 
sinus pressure, and drainage, per year.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an increased rating for slurred speech 
due to brain trauma have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part IV, Diagnostic Code 8210 (1999).

3.  The criteria for a 30 percent rating for ataxia due to 
brain trauma have been met.  38 U.S.C.A. § 1155 (West 1991): 
38 C.F.R. Part IV, Diagnostic Code 6204 (1999).

4.  The criteria for an increased rating for the residuals of 
brain trauma, to include headaches, have not been met.  
38 U.S.C.A. § 1155 (West 1991): 38 C.F.R. Part IV, Diagnostic 
Codes 8045, 9304 (1999).

5.  The criteria for a 30 percent rating for diverticulitis 
have been met.  38 U.S.C.A. § 1155 (West 1991): 38 C.F.R. 
Part IV, Diagnostic Codes 7327, 7319 (1999).

6.  The criteria for a 10 percent rating for sinusitis have 
been met.  38 U.S.C.A. § 1155 (West 1991): 38 C.F.R. Part IV, 
Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions are, in essence, that he is 
entitled to increased rating awards for the disabilities 
listed on the title page.  He also claims entitlement to 
service connection for bilateral hearing loss.  The current 
medical evidence of record includes a report of an 
independent medical examination, dated in January 1996, which 
indicates that he reported that during active duty service, 
he began experiencing problems with headaches, light-
headedness, balance problems, vertigo, and speech 
disturbance, after falling from a ladder and striking the 
back of his head.  MRI studies showed a Chiari malformation 
and he underwent surgical decompression in 1994.  Since the 
surgery, he has had gradual worsening of his speech, as well 
as headaches (4-5 x week), 10-15 second episodes of vertigo 
(3-4 x week), and problems with his balance.  He also 
reported a long-standing bilateral hearing loss which varies 
in severity.      

Neurological examination showed that he was oriented x 3, 
alert, and appropriate.  There were no defects in higher 
intellectual functioning.  Station and gait were normal.  He 
had a somewhat nasal quality to his speech which was very 
slightly dysarthric, at times.  Sensation was intact to light 
touch and pinprick in all areas.  Motor examination showed 
excellent strength in all major muscle groups without atrophy 
or fasciculation.  Finger-to-nose, heel-to-shin, and rapid 
alternating movements were done very well bilaterally.  He 
was a bit unsteady in tandem walking.  He had no tendency to 
fall to one side or the other.  Vibratory position senses 
were intact.  Romberg was negative.  It was noted, on 
examination of Cranial Nerve VIII, that hearing acuity was 
decreased in both ears.  

The impression included, among others, the following:  (1)  
Type I Chiari malformation.  This was a congenital problem 
which apparently became more symptomatic following an injury 
the appellant sustained in July of 1991; (2)  Status post 
occipital craniotomy and C1, C2, C3 posterior decompressive 
laminectomy for decompression of Type I Chiari malformation 
(February 1994); (3)  Headaches, etiology uncertain.  The 
headaches he described had no characteristics suggesting a 
migrainous etiology other than that they may be pulsatile in 
character.  They apparently were not associated with visual 
disturbances, other neurological symptoms, nausea, vomiting, 
or photophobia; (4)  Benign paroxysmal vertigo.  These 
symptoms appeared to be brief in duration and occurred 3-4 
times per week; (5)  Dysarthria and nasal speech, presumably 
secondary to Chiari malformation; (6) Gait ataxia, mild.  His 
gait appeared normal on the day of examination.  He did have 
a slight bit of difficulty performing tandem walking, 
however.  This likely relates to his Type I Chiari 
malformation; (7) Bilateral hearing loss, affecting the right 
side more prominently than the left.  Apparently, the exact 
nature of this hearing loss had not been identified.  This 
did not appear to be a progressively worsening condition.

A report of a VA general examination, dated in January 1996, 
indicates that the appellant reported headaches, dizziness 
and lack of coordination.  He found that he could not drive 
more than around the town; his spouse had to drive him for 
longer distances because he tended to wander all over the 
road.  He wandered even when he was walking.  If he was 
walking in a store or even downtown, he frequently found that 
he started going from side-to-side.  He also reported that he 
was diagnosed with diverticulitis in the 1980's and had been 
treated with Metamucil ever since.  He reported that he 
seldom had diarrhea and no blood; the only major problem he 
had was gas cramping with certain types of foods.  He 
reported that he was told by a neurosurgeon that he probably 
had sinusitis because of the headaches he was having which 
were anterior behind his eyes.  He was frequently being 
treated for sinus infections.  He was just getting over 
treatment for an infection.  He reported that he seemed to 
get an infection every 3-4 months and had to take medication 
to clear it up.  

Examination revealed that during field of vision testing and 
while having the appellant track the examiner's finger, the 
appellant became immediately dizzy especially if the examiner 
went from side to side or in a circle, the appellant would 
have to close his eyes and hold onto the table to steady 
himself.  Evaluation of the sinuses showed that he was very 
tender to percussion over the frontal sinuses bilaterally and 
to a lesser degree over the maxillary.  Pressure over the 
orbital foramen gave him immediate pain in the sinus area and 
behind the eye.   X-rays showed negative paranasal sinus 
series.  Examination of the abdomen noted that the liver, 
kidney and spleen were nonpalpable and there were no masses 
or rigidity.  He was only slightly tender over the left lower 
quadrant over the lower descending colon and sigmoid but with 
no rebound at that time.  The impression was Arnold-Chiari 
malformation, post-surgical with unremitting symptoms of 
dizziness, lightheadedness and frequent lack of coordination; 
chronic sinusitis; myofascial syndrome of the lumbosacral 
spine.     

A report of a hearing examination, dated in February 1996, 
indicates that the appellant's audiometric results revealed 
hearing within normal limits bilaterally.  His auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz were at 20 decibels or less in each ear and 
his speech recognition scores were higher than 94 percent in 
each ear.                                                                                                                                                                                          
                                                                                                                                     
A report of a VA examination, dated in January 1997, 
indicates that the appellant reported complaints of light 
headedness and dizziness.  These attacks occurred three to 
eight times per day.  He had some loss of balance at the same 
time.  This occurred with a fairly significant headache.  He 
also reported swelling along the back of his head upon 
awakening, and indicated that during the day, it seemed to 
swell up around the neck.  He indicated that during these 
attacks, he had slurred speech.  He reported sleeping 
restlessly at night.  He indicated that he worked at a store 
stocking shelves and that he became irritable and angry, 
yelling at his family more than before.  The Axis I diagnosis 
was that he had an organic mental disorder affective in some 
somatic symptomatology.  "The headache, the irritability, 
and personality changes with the affective disorder seems to 
be more likely."  There was also an adjustment disorder with 
mixed mood and rule out psychological factors affecting 
physical disorder.  His Axis V diagnosis was that he had a 
fairly pronounced personality irritability according to his 
spouse.  This was probably from the affective and possibly 
organic mental disorder personality changes, although this 
needed to be teased out with a neurological and psychiatric 
consultation.  

A report of a VA examination for diseases/injuries of the 
brain, dated in January 1997, reveals that the appellant 
reported complaint of headaches, weakness, and light-
headedness.  He indicated that any type of rapid movement 
caused a fall.  He had lost sensation to hot and cold and was 
unable to tell how hot or cold water was.  He had fallen 
numerous times due to light-headedness and syncope.  He also 
reported problems with depth perception.  He had trouble 
walking through doors and would even hit the door jambs 
trying to walk through them.  He had some visual disturbances 
with photophobia.  The discoordination of the arms and legs 
was periodic.  

The appellant reported that he was on dietary control for his 
diverticulitis and that it was getting worse.  He reported 
that he did not go out to restaurants because after eating, 
he had to go to the bathroom and if one was not available 
immediately, he was in trouble.  He reported frequent bowel 
movements and constant gas and pain.  He indicated that the 
diarrhea was quite frequent.  
                                                                                                                           
Physical examination noted that the appellant was able to 
walk into the examining room without any trouble; however, 
through the examination, he became slightly light-headed and 
dizzy.  In the upright position, he was able, with his eyes 
open, to put his index finger from outstretched arms on the 
tips of his nose, with his eyes closed.  However, he touched 
the top of his nose and had some difficulty with both the 
right and left hand, finding the tip of his nose.  With his 
eyes closed, he found it difficult to stand in one position 
and started to sway as if he was going to fall.  His gait was 
heel-to-toe.  He was able to walk forward on his heels, but 
was very unstable and tended to trip trying to walk 
backwards.  On his toes, he had even more difficulty when 
trying to walk backwards.  Having him turn around in 180 
degree arcs to the right and to the left, he became extremely 
light-headed and the examiner had to support him.  

In the sitting position, the appellant had no photophobia and 
his pupils were equal, round, and reactive to light and 
accommodation.  Deep tendon reflexes were intact and equal 
bilaterally in the upper and lower extremities.  He had no 
areas of paresthesia.  He was able to stick his tongue out 
straight and move it right to left without any deviation.  He 
reported that he frequently had a choking problem when eating 
food or even with saliva; this was intermittent. 

On evaluation of the appellant's abdomen, the liver, kidney, 
and spleen were non-palpable.  There were no masses or 
rigidity.  He was quite tender, however, over the descending 
and sigmoid portion of the large intestine, or at least in 
that part of the abdomen.  Bowel tones were slightly 
increased, but present.  There was no rebound.  The 
impression included diverticulosis and diverticulitis; 
functional intermittent loss of depth perception with 
syncope, light-headedness, and headaches, occurring secondary 
to surgery for an Arnold-Chiari malformation.  

A report of a flexible sigmoidoscopy, dated in January 1997, 
indicates that external examination revealed no 
abnormalities.  The sigmoidoscope was introduced which showed 
no evidence of inflammatory changes in the bowel.  He had 
scattered small diverticula which were not inflamed.  
                                                                                                                                     
A report of an independent medial examination, dated in 
February 1997, indicates that the appellant reported that he 
was having more frequent headaches since his last examination 
in January 1996.  He was experiencing headaches approximately 
twice per week, and some of the headaches lasted 1-2 days.  
He also experienced 10-15 second episodes of vertigo which 
occurred spontaneously or with positional changes.  This 
occurred 3-4 times per week.  He reported persistent problems 
with his speech which waxes and wanes in severity.  He also 
reported problems with his balance and with swallowing.  He 
further reported a loss of appreciation of temperature 
sensation in both hands.  He had no history of sensory 
deficits or paresthesias other than noting decreased 
appreciation of heat in both hands.  He denied loss of 
strength or coordination in the upper extremities.  He had 
had no bowel or bladder dysfunction.  He denied any history 
of involuntary movements.  He denied memory deficits, 
syncope, convulsions, or personality change.  Examination and 
findings were essentially similar to those found during the 
January 1996 examination.

The appellant subsequently submitted a letter, dated in April 
1997, in which he states that the 1997 independent medical 
examination report contains various errors.  He stated that 
he advised the physician that he suffered from headaches on a 
daily basis, that they lasted 1-2 days at times, and that he 
received little relief with Aleve.  He also stated that he 
told the physician that he became light-headed and dizzy 3-8 
times per day, every day.  He indicated that he had problems 
with his memory, that he was less tolerant of people and 
became irritable.  

Private medical records indicate that the appellant was seen 
in October 1995 for persistent pressure in his head, feeling 
congested with some post nasal drip, generalized malaise and 
body aches.  He had been sick for a week now and just not 
getting better.  He had a history of chronic sinusitis.  
Examination showed TMs were pearl gray with normal landmarks.  
Oral mucosa was slightly inflamed.  He reported tenderness to 
percussion over the maxillary sinuses.  The diagnosis was 
chronic sinusitis for which he was prescribed medication for 
14 days.

The appellant was also seen in June 1996 for similar 
complaints of increasing sinus pressure, postnasal drip, and 
generalized malaise for a week.  Examination showed that he 
was tender over the frontal and maxillary sinuses.  TMs were 
pearly gray with normal landmarks.  Oral mucosa was slightly 
inflamed with some yellow postpharyngeal discharge seen.  The 
assessment was sinusitis and he was given medication for 10 
days.

In April 1997, the appellant was seen due to complaints of 
head congestion, sinus pressure, and drainage, which symptoms 
had been present for 3-5 days.  Examination showed that ears 
were within normal limits, mouth was clear, and neck was 
supple.  There was no adenopathy.  The diagnosis was 
sinusitis, for which he was prescribed medication for 10 
days.  

In June 1997, the appellant was again seen for chronic sinus 
infection.  He reported that since his inservice surgery, he 
had gotten sinus infections every two months.  He had a lot 
of soreness in his frontal and maxillary sinuses bilaterally 
and also ear pressure.  He also reported a sore throat in the 
morning.  The impression was sinusitis and he was again 
prescribed medication for 10 days.  

A report of a Medical Evaluation Board, dated in May 1997, 
indicates that the appellant's symptoms of vertigo, headache, 
slurred speech, and eye movement difficulties had remained 
since his injury in service.  He also had chronic headaches.  
Neurologic examination showed him to be with a dysphonic 
speech.  He elevated his palette poorly.  He had pronounced 
horizontal nystagmus in forward gaze as well as lateral gaze, 
with abnormal saccades.  He had difficulty with tandem gait.  
He had significant swaying when asked to stand with his eyes 
closed.  Sensory examination was within normal limits.  He 
was alert and appropriate in mental status.  Although, he did 
appear to have somewhat of an impaired intellect.  The 
diagnoses included, among others, chronic headaches, 
dysphasia, dysphonia, and vertigo.  

The examiner stated that the 60 percent disability rating 
given to the appellant (by the military) was in error.  This 
rating was given him mainly because the only diagnosis 
available to the VA was Arnold-Chiari type I, which 
ordinarily was not very debilitating.  The appellant, 
however, suffered from a more severe form of Arnold Chiari 
malformation, resulting in the previously stated diagnoses, 
all relating to brain stem compression.  The examiner stated 
that a patient that has brain stem dysfunction is more than 
60 percent disabled and that he should be found 100 percent 
disabled, as his obstructive sleep apnea can have 
implications in his personality and psychological makeup as 
well.  The dysphasia and dysphonia put him at risk for 
pneumonia. His balance was not only affected by his 
cerebellar function, but also by his poor vision, in that he 
could not control his visual movements very well.  This made 
him a poor candidate for most types of employment as he was 
at risk of falling and hurting himself around any kind of 
equipment, even as simple as standing on a stool or carrying 
item. 

Service Connection - Bilateral hearing loss.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

Impaired hearing is considered a disability for service 
connection purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels 
or greater; or when three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  While medical examinations 
have noted that the appellant had hearing loss, audiological 
examination (February 1996), indicates that his hearing loss 
in each ear does not constitute a disability for VA purposes 
under the criteria set forth under 38 C.F.R. § 3.385.  Thus, 
without a current disability (for VA purposes), the Board 
must deny the claim as a not well-grounded claim.

Increased Ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The Board observes 
here that the U.S. Court of Appeals for Veterans Claims 
(Court) has  noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The severity of the appellant's disabilities can be rated by 
application of the standards set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes (DC) 
8045, 8210, 6204, 7327, 7319, and 6513.  See 38 C.F.R. § 
4.20.  Under DC 8045, it is stipulated that in the case of 
brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045- 8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304 (dementia due 
to head trauma).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  DC 8045.  

Under DC 8210, paralysis of the tenth cranial nerve warrants 
a 10 percent rating when there is incomplete moderate 
paralysis; a 30 percent rating is warranted when there is 
incomplete, severe paralysis; and a 50 percent rating is 
warranted for complete paralysis.  A note indicates that the 
rating is dependent upon the extent of sensory and motor loss 
to organs of voice, respiration, pharynx, stomach, and heart.  

Under DC 6204, peripheral vestibular disorders, a 10 percent 
rating is granted for occasional dizziness; a 30 percent 
rating is granted for dizziness and occasional staggering.  A 
note states that objective findings supporting the diagnosis 
of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment  or suppuration shall be separately rated 
and combined.

Under DC 7327, diverticulitis is to be rated as for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture.  Under DC 
7319, irritable colon syndrome, which is the predominant 
disability picture in this case, warrants a noncompensable 
evaluation when it is mild, with disturbances of the bowel 
function with occasional episodes of abdominal distress; a 10 
percent rating is granted when the disability is moderate, 
with frequent episodes of bowel disturbance with abdominal 
distress; a 30 percent rating is granted when the disability 
is severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

Under DC 6513, a noncompensable rating is assigned when there 
is chronic maxillary sinusitis detected by x-ray only; a 10 
percent rating is assigned when there are one or two 
incapacitating episodes of sinusitis per year, requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting; a 30 percent rating is granted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

I.  Slurred speech.

In the case at hand, the Board does not find that a higher 
rating is warranted under the applicable rating criteria.  
The record indicates that this disability is primarily 
manifested by slight dysarthria and dysphonia (nasal quality 
to his speech).  His slurred speech waxes and wanes in 
severity.  He also elevates his palette poorly and has 
frequent choking problem when eating or even with saliva.  It 
is clear that he does not have complete paralysis as he is 
able to speak, eat, etceteras.  The Board finds that his 
level of disability is indicative of no more than moderate 
disability and therefore, an increased rating award is 
denied.

II.  Ataxia/vertigo.    

The Board finds that a 30 percent rating is warranted for the 
veteran's ataxia.  The record indicates that he becomes dizzy 
and unsteady and easily loses his balance.  He has reported 
that at times, he is unable to walk through a door without 
hitting the door jambs, presumably due to staggering.  He is 
at risk for falling and has in fact had falls on various 
occasions.  He is a poor candidate for most types of 
employment due to his falling risk.  Accordingly, the Board 
concludes that the criteria for a 30 percent (maximum) rating 
are satisfied under DC 6204.  

III.  Residuals of brain trauma, to include headaches.

As reported above, under DC 8045, for purely subjective 
complaints such as headaches, a maximum of a 10 percent 
rating is assigned under DC 9304.  A higher rating is not 
assignable for disease of the brain in the absence of multi-
infarct dementia.  In this case, no such diagnosis has been 
made.  Therefore, under the applicable rating criteria, a 
higher rating cannot be granted for the disease of the brain 
and any residuals, to include headaches, irritability, and 
personality changes.  DC 8045, 9304.

IV.  Diverticulitis.

The Board has evaluated the evidence of record and finds that 
the appellant's diverticulitis warrants a 30 percent rating 
(the maximum rating) under DC 7319.  The record indicates 
that in 1996, he reported that he seldom had diarrhea; his 
only complaints were gas cramping with certain types of 
foods.  However, in 1997, he reported frequent bowel 
movements and constant gas and pain.  He also reported 
frequent diarrhea.  Examination at that time showed that he 
was quite tender over the descending and sigmoid portion of 
the large intestine.  The Board concludes that the criteria 
for a 30 percent rating have been met as the current medical 
evidence shows frequent diarrhea and constant abdominal pain.   

V.  Sinusitis.

Having considered the evidence of record, the Board finds 
that the criteria for a 10 percent rating for chronic 
sinusitis have been met.  The record indicates that in 
January 1996, the appellant reported getting an infection 
every 3-4 months, requiring medication.  Examination showed 
that he was very tender to percussion over the frontal and 
maxillary sinuses and the diagnosis of chronic sinusitis was 
confirmed.  In 1997, he reported sinus infections every two 
months.  Examination at that time also showed pain and 
pressure over the sinuses.  It appears, therefore, that the 
appellant has had three to six episodes per year.  There is 
no indication in the evidence of record that these infections 
were incapacitating, requiring prolonged mediation.  The 
record shows that his symptoms are primarily head congestion, 
sinus pressure, and drainage.  Given this, the Board 
concludes that the criteria for a 10 percent rating, but no 
higher, is met.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased rating for slurred speech due to 
brain trauma is denied.

Entitlement to a 30 percent rating for ataxia due to brain 
trauma is granted, subject to the criteria which govern the 
payment of monetary awards.

Entitlement to an increased rating for the residuals of brain 
trauma, to include headaches, is denied.                 

Entitlement to a 30 percent rating for diverticulitis is 
granted, subject to the criteria which govern the payment of 
monetary awards.

Entitlement to a 10 percent rating for sinusitis is granted, 
subject to the criteria which govern the payment of monetary 
awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals









